Citation Nr: 1034608	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  05-19 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for a rectal disorder.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for a bladder disorder.

6.  Entitlement to service connection for a liver disorder.

7.  Entitlement to service connection for pelvis disorder.

8.  Entitlement to service connection for a back disorder, to 
include as secondary to the service-connected right knee 
effusion; medial meniscus posterior horn tear; patellofemoral 
pain syndrome claimed as right knee condition (hereinafter right 
knee disability).

9.  Entitlement to an initial disability rating greater than 20 
percent for the service-connected right knee disability.

10.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to January 
1983 and from February 2003 to November 2003.  He also had 
additional service with the Puerto Rico National Guard.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in San Juan, Puerto Rico.

The issues of service connection for a psychiatric disorder, a 
stomach disorder, a skin disorder, a bladder disorder, a pelvis 
disorder, and a back disorder; an increased rating for the right 
knee disability; and a TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rectal disorder is not manifested as a result of the 
Veteran's period of active service, and was not manifested to a 
compensable degree within any applicable presumptive period.

2.  A liver disorder is not manifested as a result of the 
Veteran's period of active service, and was not manifested to a 
compensable degree within any applicable presumptive period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
rectal disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  The criteria for entitlement to service connection for a 
liver disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that the VA will attempt 
to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the blanket presumption 
of prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in December 2003, June 2004, June 2005, December 
2005, October 2006, and February 2008 the Veteran was notified of 
the evidence not of record that was necessary to substantiate his 
claims.  He was told what information that he needed to provide, 
and what information and evidence that VA would attempt to 
obtain.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  The 
foregoing correspondence also provided the Veteran with the 
requisite notice with regard to the Dingess requirements.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  There is no indication of 
any additional, relevant records that the RO failed to obtain.  
The Veteran has been medically evaluated.  In sum, the Board 
finds that the duty to assist and duty to notify provisions of 
the VCAA have been fulfilled and no further action is necessary 
under the mandates of the VCAA.

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2009).

Service connection for cirrhosis of the liver and malignant 
tumors may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

Rectal disorder 

A review of the Veteran's service treatment records reveals that 
there is no diagnosis of a rectal disorder during his periods of 
active service.

Subsequent to service, a VA examination report dated in January 
2004 shows that the VA examiner indicated that there was no 
service medical record nor any record for review.  He added that 
records accessed on his computer showed no evidence of a 
diagnosis or treatment of any rectal condition, and that upon 
interview, the Veteran denied a history of any rectal condition.

Having carefully considered the competent medical evidence of 
record, the Board finds that the evidence of record has failed to 
demonstrate that the Veteran was ever diagnosed with a rectal 
disorder during his periods of active service.  The Veteran's 
service treatment records are highly probative as to the 
Veteran's condition during his periods of active service as they 
were generated with the specific purpose of ascertaining the 
Veteran's then-physical condition, as opposed to his current 
assertion which may be proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997).  The service treatment records are entirely negative for 
any symptoms associated with a rectal disorder and weigh heavily 
against the claim.  There is also no evidence of the 
manifestation of a chronic rectal disease, such as a malignant 
tumor of the rectum, within one year following separation from 
service.

Moreover, the Board notes that the competent medical evidence of 
record does not show a current diagnosis of a rectal disorder.  
As such, there can be no valid claim.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  As there is no competent evidence 
of record of current rectal disorder, the Board must conclude 
that the preponderance of the evidence is against the Veteran's 
claim.

The Board recognizes the Veteran's contentions that he has a 
rectal disorder that is manifested as a result of his periods of 
active service.  When a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to then make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

It has been held that lay witness evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of a 
rectal disorder, his opinion is outweighed by the competent 
medical evidence.  Simply stated, the Veteran's service treatment 
records (containing no competent medical evidence of a rectal 
disorder) and post-service treatment records (showing no 
competent medical evidence of a current disability) outweigh the 
Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, there is 
no competent medical opinion addressing a relationship between 
service and a current disability.  While the Board is sympathetic 
to the Veteran's claim, and he is certainly competent to describe 
that which he experienced in service, any contentions by the 
Veteran that he has a current rectal disorder that is related to 
active service are not competent.  There is no indication that he 
possesses the requisite medical knowledge or education to render 
a probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In light of the absence of any competent medical evidence of 
record to suggest that the Veteran has a rectal disorder, for the 
Board to conclude that the Veteran has such a disability would be 
speculation, and the law provides that service connection may not 
be based on a resort to speculation or remote possibility.  38 
C.F.R. § 3.102 (2009); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Veteran's claim of entitlement to service 
connection for rectal disorder is denied.  Although the Veteran 
is entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
rectal disorder. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
49. 

Liver disorder

A review of the Veteran's service treatment records reveals that 
there is no diagnosis of a liver disorder during his periods of 
active service.

Subsequent to service, a VA echogram of the abdomen report, dated 
in April 2005, demonstrates that high resolution, real time 
examination of the abdomen in multiple plains revealed a normal 
size liver with increased sound absorption.  There were no focal 
lesions or biliary tree dilatation.  The impression was increased 
sound absorption of the liver seen in fatty infiltration and/or 
hepatocellular disease.

A VA liver examination report dated in September 2005 shows that 
the Veteran's claims file was reviewed by the examiner in 
conjunction with the examination.  The Veteran reported that a 
liver sonogram had incidentally revealed a liver condition.  He 
denied a history of hepatitis or any gastro-intestinal symptoms 
related to liver disease.  Physical examination revealed no signs 
of liver disease.  Liver function tests, complete blood count, 
and differential and coagulation parameters reported were 
essentially within normal limits.  The diagnosis was fatty liver 
by abdominal sonogram.

Having carefully considered the competent medical evidence of 
record, the Board finds that the evidence of record has failed to 
demonstrate that the Veteran was ever diagnosed with a liver 
disorder during his periods of active service.  The service 
treatment records are entirely negative for any symptoms 
associated with a liver disorder and weigh heavily against the 
claim.  See Rucker, 10 Vet. App. at 73.  There is also no 
evidence of the manifestation of cirrhosis of the liver or of a 
malignant tumor of the liver within one year following separation 
from service.

The first evidence of a diagnosis of fatty liver following 
service is not April 2005.   Evidence of a prolonged period 
without medical complaint, and the amount of time that elapsed 
since service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Although the Veteran currently has a diagnosis of fatty liver, 
there is no evidence of a chronic disability during his periods 
of active service, continuity of symptomatology after such period 
of active service, or medical evidence associating the current 
diagnosis to service.  See Hickson, 12 Vet. App. at 253.

The Board has considered the assertions and arguments of the 
Veteran in support of his claim that he has a liver disorder that 
is manifested as a result of his periods of active service.  
However, to the extent that the Veteran is able to observe 
continuity of a liver disorder since service, his opinion is 
outweighed by the competent medical evidence.  The Veteran's 
service treatment records (containing no competent medical 
evidence of a liver disorder) and post-service treatment records 
(showing no complaints, symptoms, findings or diagnoses 
associated with a fatty liver until 2005, and no competent 
medical evidence linking a liver disorder to the Veteran's 
service) outweigh the Veteran's contentions.  See Barr, 21 Vet. 
App. at 303; Jandreau, 492 F.3d at 1372.

While the Board is sympathetic to the Veteran's claim, any 
contentions that he has a liver disorder that is related to 
active service are not competent.  There is no indication that he 
possesses the requisite medical knowledge or education to render 
a probative opinion involving medical diagnosis or medical 
causation.  See Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. 
App. at 495.

Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a liver 
disorder.  Although the Veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the benefit 
of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See Gilbert, 
1 Vet. App. at 53.


ORDER

Service connection for a rectal disorder is denied.

Service connection for a liver disorder is denied.


REMAND

Unfortunately, a remand is required in this case as to the issues 
of service connection for a psychiatric disorder, a stomach 
disorder, a skin disorder, a bladder disorder, a pelvis disorder, 
and a back disorder; an increased rating for the right knee 
disability; and a TDIU.  Although the Board sincerely regrets the 
additional delay, the Board finds that it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

Psychiatric disorder

A review of the Veteran's service treatment records reveals that 
there is no evidence of a diagnosis of a psychiatric disorder 
during his periods of active service.  Following service, VA 
psychiatric progress notes dated in October 2004 and January 2005 
show that the Veteran was diagnosed with major depression, single 
episode, with psychotic features.  A private medical record from 
J. R. R. C., M.D., dated in November 2005, shows that the Veteran 
was said to have been treated for severe major depression and 
anxiety since November 25, 2003.

As noted above, the Veteran's second period of active service was 
from February 2003 to November 2003.  Service connection for a 
psychosis may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  In light of the November 2003 letter from Dr. C., it is 
possible that the Veteran may have manifested a psychosis to a 
compensable degree within one year following his separation from 
active service.  Based on the evidence of record, however, an 
assessment cannot be made as to the severity of his disability in 
November 2003.  As such, on remand, an effort should be 
undertaken to obtain any private treatment records of the Veteran 
from Dr. C. beginning in November 2003.  Additionally, the 
Veteran should be scheduled for a VA examination so that the 
precise nature and etiology of his current psychiatric disorder 
may be ascertained.

Stomach disorder

A review of the Veteran's service treatment records shows that in 
May 2003, the Veteran was treated for reported bloating and 
abdominal pain.  The assessment was either gastro-intestinal 
bloating or bleeding (the handwriting of the treatment record is 
somewhat illegible).  Following service, a VA stomach examination 
report dated in January 2004 shows that the Veteran's claims file 
was not available for review by the examiner in conjunction with 
conducting the examination of the Veteran.  The diagnosis was 
gastroesophageal reflux disease and antral gastritis.  The 
examiner did not, however, provide an opinion as to the 
diagnosis, nor did he consider the May 2003 in-service 
assessment.  As such, the Board finds that the Veteran should be 
provided with an additional VA examination so as to ascertain the 
precise nature and etiology of his asserted stomach disorder.  
When medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Assistance by VA includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2009).

Skin disorder

The Veteran asserts that he has a skin disorder manifested by a 
rash that first manifested during his period of active service in 
Kuwait.  During his March 2004 VA examination, he described a 
history of a rash since October 2003 that was manifested by 
episodes of itching two to three times per week lasting less than 
24 hours.  The examiner indicated that no medical records were 
available for review in conjunction with the examination of the 
Veteran.  The diagnosis was demographic urticaria.  The examiner 
did not provide an opinion as to the etiology of the diagnosed 
skin disorder.  As such, the Board finds that the Veteran should 
be provided with an additional VA examination so as to ascertain 
the precise nature and etiology of his asserted skin disorder.  
When medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion.  See Colvin, 1 Vet. App. 
at 171; Hatlestad, 3 Vet. App. at 213.

Bladder disorder

A review of the Veteran's service treatment records shows that in 
June 2003 and July 2003, the Veteran was treated for symptoms 
associated with benign prostatic hypertrophy, to include 
increased urinary frequency.  Following service, a VA 
genitourinary examination report dated in January 2004 shows that 
the Veteran was diagnosed with hyperactive urinary bladder.  It 
was indicated that the Veteran was to go to the urology clinic 
for a complete evaluation specially looking for the cause of the 
hyperactive bladder.  An opinion as to etiology was not provided 
in this report.  A VA urology report dated in April 2005 shows a 
diagnosis of over active bladder.  It is unclear whether the 
evaluation requested in January 2004 was conducted as there are 
no records of follow-up treatment in the claims file.  Moreover, 
as an opinion as to the nature and etiology of the Veteran's 
asserted bladder disorder has not been provided, the Board finds 
that an additional VA examination should be provided.  When 
medical evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion.  See Colvin, 1 Vet. App. at 171; 
Hatlestad, 3 Vet. App. at 213.

Pelvis disorder

The Veteran asserts that he sustained a pelvis disorder in 2003 
during his period of active service while on a tour of duty in 
Kuwait when he slipped and impacted a wall.  The Veteran's 
service treatment records confirm that the Veteran was involved 
in a slip and fall incident during his period of active service 
in which he sustained a right knee injury.  There is no 
indication of a hip injury in that fall.  However, the Veteran is 
competent to describe that which he experienced in service.  A VA 
examination report dated in August 2005 shows that the Veteran 
was diagnosed with bilateral iliopsoas strain and degenerative 
joint disease of the sacroiliac joints.  It was also indicated 
that there was no evidence in the claims file with respect to any 
complaints of pelvic pain in service.  The examiner, however, did 
not consider the Veteran's competent report of injuring his 
pelvic area in the same slip and fall incident in service.  As 
such, the Board finds that an additional VA examination should be 
provided so as to consider the Veteran's competent lay statements 
in rendering an etiology opinion of his asserted pelvis disorder.  
When medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion.  Colvin, 1 Vet. App. at 
171; Hatlestad, 3 Vet. App. at 213.

Back disorder

The Veteran asserts that he has a current back disorder that is 
manifested as a result of his period of active service, to 
include as secondary to his service-connected right knee 
disability.  While there is no evidence in the service treatment 
records of a back disorder in service, an opinion has not been 
provided as to whether the Veteran has a back disorder that was 
either (a) caused by or (b) is aggravated by the service-
connected right knee disability.  See Allen, 7 Vet. App. at 439.  
As such, the Board finds that a VA examination should be provided 
so as to consider the Veteran's secondary service connection 
claim.  When medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion.  See Colvin, 1 Vet. 
App. at 171; Hatlestad, 3 Vet. App. at 213.

Right knee disability

As to the Veteran's claim for a disability rating greater than 20 
percent for the service-connected right knee disability, the 
Board notes that the most recent VA examination of the right knee 
was conducted in January 2004.  It has been over six years since 
the nature and severity of the disability has been assessed.  As 
such, VA is required to afford the Veteran a contemporaneous VA 
examination to assess the current nature, extent, and severity of 
his service-connected right knee disability. See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of statutory 
duty to assist requires a contemporaneous medical examination - 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination); Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an appeal 
for an increased rating).  Thus, the Board has no discretion and 
must remand this claim.

TDIU

Since the results of the foregoing development could have a 
bearing on the issue of entitlement to a TDIU, the Board finds 
that any decision as to this claim must be held in abeyance 
pending the outcome of the above-noted development.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization from the Veteran, the RO/AMC 
shall take steps to obtain and associate with 
the claims file private medical records 
pertaining to treatment of a psychiatric 
disorder from Dr. C., dated from November 25, 
2003.  If a negative response is received, 
the Veteran should be notified and such 
response should be indicated in the claims 
file.

2.  The RO/AMC should afford the Veteran a VA 
psychiatric examination to determine the 
nature, extent and etiology of any 
psychiatric disability found to be present.  
The claims file and a copy of this Remand 
should be made available to and reviewed by 
the examiner.  All necessary tests should be 
conducted.

The report of examination should note all 
psychiatric disabilities found to be present, 
and the examiner should comment as to whether 
it is at least as likely as not (at least a 
50 percent or more likelihood) that any 
psychiatric disability found to be present is 
related to or had its onset during service. 

The examiner is also requested to consider 
the November 2005 opinion of Dr. C., to 
include any additional treatment records 
obtained as a result of this Remand, and 
opine as to whether the Veteran had 
manifested a psychosis to a compensable 
degree within one year of his separation from 
active service.  As per 38 C.F.R. § 4.130, a 
compensable disability rating is assigned for 
a psychosis when there is occupational and 
social impairment due to mild or transient 
symptoms which decrease work efficiency and 
ability to perform occupational tasks only 
during periods of significant stress, or; 
symptoms controlled by continuous medication.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  Any opinions expressed must 
be accompanied by a complete rationale.

3.  The RO/AMC shall schedule the Veteran for 
a complete and thorough VA gastro-intestinal 
examination in order to determine the precise 
nature and etiology of his asserted stomach 
disorder.  The claims file and a copy of this 
Remand should be made available to and 
reviewed by the examiner.  The examiner 
should annotate his report to reflect review 
of the claims file was undertaken.  A 
discussion of the Veteran's documented 
medical history and assertions should also be 
included.  All necessary tests should be 
conducted.

The examiner is requested to render an 
opinion as to whether any current gastro-
intestinal disability found on examination is 
at least as likely as not (at least a 50 
percent or more likelihood) related to the 
Veteran's periods of active service, to 
include the May 2003 in-service findings or 
diagnoses.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  Any opinions expressed must 
be accompanied by a complete rationale.

4.  The RO/AMC shall schedule the Veteran for 
a complete and thorough VA skin disorders 
examination in order to determine the precise 
nature and etiology of his asserted skin 
disorder.  The claims file and a copy of this 
Remand should be made available to and 
reviewed by the examiner.  The examiner 
should annotate his report to reflect review 
of the claims file was undertaken.  A 
discussion of the Veteran's documented 
medical history and assertions should also be 
included.  All necessary tests should be 
conducted.

The examiner is requested to render an 
opinion as to whether any current skin 
disorder found on examination is at least as 
likely as not (at least a 50 percent or more 
likelihood) related to the Veteran's periods 
of active service, to include his reported 
episodes since October 2003.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  Any opinions expressed must 
be accompanied by a complete rationale.

5.  The RO/AMC shall schedule the Veteran for 
an appropriate VA bladder examination in 
order to determine the precise nature and 
etiology of his asserted bladder disorder.  
The claims file and a copy of this Remand 
should be made available to and reviewed by 
the examiner.  The examiner should annotate 
his report to reflect review of the claims 
file was undertaken.  A discussion of the 
Veteran's documented medical history and 
assertions should also be included.  All 
necessary tests should be conducted.

The examiner is requested to render an 
opinion as to whether the Veteran has a 
current bladder disorder, and if so, whether 
it is at least as likely as not (at least a 
50 percent or more likelihood) related to his 
periods of active service, to include the 
June 2003 and July 2003 in-service findings 
of benign prostatic hypertrophy.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  Any opinions expressed must 
be accompanied by a complete rationale.

6.  The RO/AMC shall schedule the Veteran for 
an appropriate VA orthopedic examination in 
order to determine the precise nature and 
etiology of his asserted pelvis disorder.  
The claims file and a copy of this Remand 
should be made available to and reviewed by 
the examiner.  The examiner should annotate 
his report to reflect review of the claims 
file was undertaken.  A discussion of the 
Veteran's documented medical history and 
assertions should also be included.  All 
tests deemed necessary should be conducted.

The examiner is requested to render an 
opinion as to whether the Veteran has a 
current pelvis disorder, and if so, whether 
it is at least as likely as not (at least a 
50 percent or more likelihood) related to his 
periods of active service, to include the 
Veteran's report of injuring the hip in the 
documented in-service fall while on a ship 
resulting in a right knee injury.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  Any opinions expressed must 
be accompanied by a complete rationale.

7.  The RO/AMC shall schedule the Veteran for 
an appropriate VA orthopedic examination to 
determine the nature and etiology of his 
asserted back disorder.  The claims file and 
a copy of this Remand should be made 
available to and reviewed by the examiner in 
conjunction with conducting the examination 
of the Veteran.  All testing deemed necessary 
should be undertaken.

The examiner should identify all pathology 
found to be present.  Based on the 
examination of the Veteran and review of his 
pertinent medical history, the examiner is 
requested to offer an opinion with supporting 
analysis as to whether the Veteran currently 
has a back disorder.  If the Veteran has any 
such disorder, the examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not (at least a 50 percent or more 
likelihood) that such disorder was incurred 
in or aggravated by service or his service-
connected right knee disability.

In this regard, the examiner must opine as to 
whether the asserted back disorder was either 
(a) caused by or (b) was aggravated (beyond 
the natural progression of the disorder) by 
his service-connected right knee disability.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  Any opinions expressed must 
be accompanied by a complete rationale.

8.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to ascertain 
the nature and severity of his service-
connected right knee disability. The relevant 
evidence in the claims file should be made 
available to and reviewed by the examiner.  
All tests deemed necessary should be 
performed and all findings reported.

The examiner is requested to review all 
pertinent records associated with the claims 
file, particularly records of treatment for 
the right knee, and offer comments and an 
opinion as to the severity of the disability.

The VA examiner should conduct all necessary 
testing of the right knee, including range of 
motion studies (measured in degrees, with 
normal range of motion specified).  The 
examiner must determine whether there are 
objective clinical indications of pain or 
painful motion; weakened movement; premature 
or excess fatigability; or incoordination; 
and, if feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to such 
factors.  This includes instances when these 
symptoms "flare-up" or when the knee is used 
repeatedly over a period of time.  This 
determination should also be portrayed, if 
feasible, in terms of the degree of 
additional range of motion loss due to these 
factors.

The examiner should also specify whether the 
Veteran has any instability in the right knee 
and, if so, the severity thereof (e.g., 
slight, moderate or severe), and whether 
there are episodes of locking.  If an opinion 
cannot be rendered in response to these 
questions, the reason therefore should be 
explained.

The examiner should also review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the right knee disability upon his 
ordinary activity and the effect, if any, on 
his current level of occupational impairment.  
An additional opinion should be provided 
concerning the impact of this disability on 
the Veteran's ability to work, to include 
whether the disabilities are productive of 
severe economic inadaptability.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the prior 
medical evidence in detail and reconcile any 
contradictory evidence.

9.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

10.  The RO/AMC will then readjudicate the 
Veteran's claims, to include the issue of 
entitlement to a TDIU.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case, 
and an appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


